O’Malley, J. (dissenting).
The complaint seeks a recovery for the benefit of the defendant-appellant, a foreign corporation. It is only a nominal defendant. No cause of action is predicated on any obligation or liability incurred within this State by said defendant. (See memorandum decision and points of counsel, Hennenlotter v. Sturhahn, 223 App. Div. 857.) The corporation had withdrawn its designation pursuant to the provisions of sections 213 and 216 of the General Corporation Law long prior to the commencement of the action. Since no liability or obligation of the foreign corporation is embraced in the complaint the service was invalid.
*277I, therefore, dissent and vote to reverse the order appealed from and to grant the motion to set aside the service.
Cohn, J., concurs.
Order affirmed, with twenty dollars costs and disbursements, with leave .to the- defendant-appellant to answer within twenty days after service of order, upon payment of said costs.